Citation Nr: 1435438	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-19 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Christine K. Clemens, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from May 1979 to May 1983.  He had additional service with a reserve unit, which service included a period of active duty from January 8, 1991, to May 5, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

On January 13, 2014, the Veteran testified at a hearing, via videoconferencing, before the undersigned.  A transcript of that hearing has been associated with the Veteran's Virtual VA file.  After that hearing was conducted, the Veteran submitted additional evidence to the Board, which submission was accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ) signed by the Veteran's representative.  38 C.F.R. § 20.1304(c) (2013).

The Board notes that the United States Court of Appeals for Veteran Claims (Court) held in Clemons v. Shinseki that an initial claim for a particular mental condition submitted "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  23 Vet. App. 1 (2009).  A review of the record reveals the presence of several psychiatric diagnoses.  As such, although the Veteran specifically claimed service connection for posttraumatic stress disorder (PTSD), the Board has re-characterized the issue as one of entitlement to service connection for an acquired psychiatric disability, as shown on the title page of this decision.
FINDINGS OF FACT

1.  The Veteran does not have a pulmonary disorder that is attributable to his military service.

2.  The Veteran as likely as not has an anxiety disorder, not otherwise specified, that is attributable to his active military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a pulmonary disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The Veteran has an acquired psychiatric disorder that is the result of disease or injury incurred during active military service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the matters decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim, via a letter dated in November 2009.  The Board finds that this letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate the matters decided herein.  The evidence obtained or associated with the claims folder includes the Veteran's service treatment records (STRs), VA treatment records, VA examination reports, and lay statements, to include the Veteran's Board hearing testimony.  In this regard, the Board notes that although the Veteran was provided with the opportunity to present testimony concerning his claimed lung disability, he declined to do so.  

The Board also finds that the medical evidence of record is adequate for the Board to rely upon in this case.  The Veteran has been afforded several VA examinations.  A review of the examination reports show that the VA examiners reviewed the claims folder and/or pertinent evidence, conducted a thorough examination of Veteran, and considered the Veteran's subjective complaints related to his disability.  The Board is satisfied that the information contained in the VA examination reports and VA and treatment records, along with the Veteran's lay testimony, is sufficient for the Board to evaluate the Veteran's claims.

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board recognizes that service connection may also be established on an alternative presumptive basis under 38 C.F.R. § 3.317, which provides that service connection may be warranted for veterans with service in the Southwest Asia theater of operations during the Persian Gulf War who exhibit objective indications of "a qualifying chronic disability" that became manifest during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1) (2013).  Although the Veteran is a Persian Gulf Veteran as defined by regulation, he does not appear to be alleging that he has a qualifying chronic disability resulting from an undiagnosed illness.  Rather, the Veteran has asserted his belief that he currently suffers from a lung disability due to his exposure to chemicals and toxins while serving overseas during the Persian Gulf War.  

A review of the Veteran's STRs fails to reveal any pulmonary complaints or related treatment, save for a notation of possible allergies.  During an April 1992 examination, the Veteran's lungs and chest were clinically evaluated as normal.  It was noted at that time that the Veteran was a smoker.  On the accompanying report of medical history, the Veteran denied experiencing any pulmonary symptoms.  

Post-service treatment records show that in September 2009, the Veteran was hospitalized due to a collapsed lung (pneumothorax), for which he underwent surgery.  His treatment records also disclose that he was a smoker.  The Veteran was afforded a VA examination in June 2010, at which time he reported that he began having breathing troubles while serving overseas during the Persian Gulf War.  He reported shortness of breath upon moderate exertion and stated that he had trouble breathing when cutting the grass.  The Veteran indicated that he had smoked one pack of cigarettes a day for 30 years before he quit smoking in September 2009.  He also reported having a spontaneous pneumothorax in September 2009.  Pulmonary examination revealed no evidence of abnormal breath sounds, but demonstrated poor to fair air movement bilaterally, worse on the right.  It was noted that pulmonary function testing had been conducted in November 2009 and the examiner rendered a diagnosis of moderate chronic obstructive pulmonary disorder (COPD) status post thoracotomy.  The examiner stated that the Veteran's pneumothorax was due to his COPD, which was less likely related to any exposures during service and more likely due to his long history of tobacco use. 

Another VA examination was conducted in April 2012, the report of which recorded a diagnosis of COPD and noted the past pneumothorax.  Based on a review of the claims folder and the Veteran's reported history during the examination, the examiner opined that the Veteran's lung condition was less likely than not incurred in or caused by an injury or event in service, to specifically include any exposure to petroleum as a result of the Veteran's service duties as a petroleum supply specialist.  Rather, the examiner linked the Veteran's COPD to his history of smoking.  

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that any current pulmonary disability is etiologically linked to military service.  At the outset, the Board notes that although the Veteran has stated that he first experienced breathing problems while serving overseas during the Gulf War, the April 1992 examination report contains no indication of any pulmonary disorder and the Veteran himself made no mention of any pulmonary symptoms on the accompanying report of medical history.  Further, as noted previously, two VA examiners have opined that it is less likely than not that any lung disability is related to service, to include any in-service exposure to toxins or chemicals.  Rather, the examiners attributed the Veteran's COPD and spontaneous pneumothorax to his 30 year history of smoking.  The Board finds that, in light of the Veteran's STRs failing to disclose evidence of any lung condition or respiratory complaints, the Veteran's failure to note any respiratory symptoms on the April 1992 report of medical history, the post-service medical records first showing complaints related to the lungs in 2009, and the negative nexus opinions of record, there is no basis to establish service connection for a pulmonary disorder, as a crucial element of service connection have not been shown.  See Davidson, supra (service connection requires evidence of, among other things, a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

In short, there is simply no basis upon which to conclude that the Veteran has a pulmonary disorder that was incurred in or is otherwise attributable to service.  Although the Veteran believes that his COPD is related to service, the etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge). Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the VA examiners' conclusions to the contrary.  See Jandreau, supra.

Accordingly, because the preponderance of the evidence is against the Veteran's claim, his claim of service connection for a pulmonary disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2013).

Turning to the Veteran's claim of service connection for an acquired psychiatric disorder, the Board notes that in filing a claim for VA disability compensation, the Veteran sought service connection specifically for PTSD, which he alleged was due to certain traumatic experiences he had while serving overseas during the Persian Gulf War, to include seeing dead bodies, some of which were badly burned.  During the course of his appeal, it was determined that there was insufficient information to request verification of the Veteran's stressors from the U.S. Army and Joint Services Records Research Center (JSRRC).  More recently, however, the Veteran submitted a letter, purportedly written by his platoon sergeant who stated that they were often exposed to trucks in need of refueling filled with dead bodies as part of their service duties.  

At the outset, the Board notes that the evidence of record is conflicted as to whether the Veteran in fact carries a diagnosis of PTSD that conforms to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, as required for a finding of service connection for PTSD.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 3.304(f) (2013). Regardless, however, of whether service connection is warranted specifically for PTSD, the Board finds that the evidence of record does support a finding of service connection for an acquired psychiatric disorder.  See Clemons, supra (requiring consideration of alternative disabilities within scope of claim).  

Notably, the evidence shows that the Veteran is receiving mental health treatment and a review of the record shows that he has consistently reported both his mental health symptoms and his military triggers.  Although it cannot be stated that the Veteran is a combat veteran and entitled to the relaxed evidentiary standard provided for in 38 U.S.C.A. § 1154(b), the Board finds no reason to question the Veteran's credibility in reporting the circumstances of his service during the Persian Gulf War.  Nor is there any indication that the letter purportedly written by the Veteran's then platoon sergeant has been falsified.  Further, verification of the in-service event by official service records is not required for mental health diagnoses other than PTSD.  Accordingly, the Board finds that the Veteran is competent to report on the circumstances of his service, and that his report is credible and consistent with the general nature of overseas service during a period of war and can thus serve as evidence of an in-service event or injury.

Upon examination of the Veteran in April 2012, a VA examiner diagnosed the Veteran as having an anxiety disorder, not otherwise specified, and opined that it was at least as likely as not that the Veteran's anxiety disorder was caused by or a result of his military service.  Specifically, the examiner stated that Veteran's exposure to the threat of injury and death and to witnessing injuries and deaths of other while serving overseas service during the Persian Gulf War had resulted in frequent intrusive thoughts and recurring dreams, which were emotionally upsetting.  

Also of record it the report of a December 2010 VA examination, which contains the VA examiner's opinion against an association between any mental health disability and service.  Specifically, the VA examiner stated that "it seems" that the Veteran's alcohol and drug abuse "have caused most problems in his life."  However, the Board finds the April 2012 VA examiner's opinion to be more probative on the question of nexus given that the December 2010 examiner did not provide specific reasons for the negative opinion and in light of the fact that the Veteran is still experiencing mental health symptoms despite the fact that his drug use has ceased and alcohol intake decreased.

Overall, the Board finds that while the competent and probative evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  Given the credible account of his experiences in service, and after reviewing all the evidence on file, the Board finds no adequate basis to reject the medical evidence of record that is favorable to the Veteran.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Based on this evidentiary posture, the Board resolves reasonable doubt in favor of the Veteran and grants service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  In this regard, the Board notes that during the Veteran's January 2014 hearing, the Veteran's representative argued that "[i]f service connection is not granted for PTSD, it should be granted in the alternative for generalized anxiety disorder."  See Hearing Transcript at 28.  The Board thus considers the grant of service connection for an acquired psychiatric disorder to satisfy the Veteran's appeal of this issue.  


ORDER

Entitlement to service connection a pulmonary disorder is denied.

Entitlement to service connection for an acquired psychiatric disorder is granted, subject to the governing regulations pertaining to the payment of monetary benefits.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


